DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: the word “of” has inadvertently been removed in the amendment to claim 10. The claim should read “The system of claim 1, …” .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 16, 19, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Klinder et al. (US Patent Application Publication 2016/0066794), hereinafter Klinder, in view of Dolan et al. (US Patent Application Publication 2008/0139915), hereinafter Dolan.
Regarding claims 1 and 16, Klinder teaches a system and method  to characterize motion of an anatomical structure (Klinder, ¶[0006], reconstructing a 3D geometry of a lumen accounting for motion and storing tracking data in memory 
Regarding claims 2 and 19, the modified Klinder invention teaches that the anatomical structure is a tubular structure having a lumen, and wherein the sensor is positioned along the lumen of the tubular structure (Klinder, ¶[0049]).  
Regarding claims 8 and 29, in the modified Klinder invention, Dolan teaches that the at least one set of legs extend outwardly from a first end thereof that is attached to the guidewire (Dolan,Fig. 3, the legs 118 extend outwardly from a first end thaof the housing that is attached to the guidewire 112)  and terminate in distal ends of the legs, each set of legs being mechanically biased to retain the guidewire at a central location between the distal ends thereof when engaging contact locations along an interior wall of the anatomical structure (Dolan, Fig. 8, the two sensors contact an interior wall and keep the guidewire and housing centered).  
Regarding claim 9, Dolan teaches that each of the legs includes a respective sensor at its distal end configured to engage the contact locations along the interior wall of the anatomical structure (Dolan, Fig. 9, sensors S1 and S2 contact locations along the interior wall), and CCF-026060 US PCTPage 5wherein the instructions are further programmed to determine a diameter of the anatomical structure for a respective sensor station based on the position of each of the sensors associated with the respective sensor station (Dolan, Fig. 9, ¶[0073-74], calculating the distance between the sensor and the catheter, and thereby the diameter of the vessel may be determined).  
Regarding claim 27, Klinder teaches that the motion model is a first motion model generated for a first time interval, the method further comprising: generating a second motion model for the anatomical structure during a second time interval (Klinder, ¶[0030], more than one motion model is calculated, when the changes between time-stamped motion images are compared); computing a difference between the first motion model and the second motion model (Klinder, ¶[0030], the changes between two or more time-stamped images are  compared; this constitutes computation of a difference); and generating a visualization of the computed difference to characterize changes in the behavior of the anatomical structure between the first and second time intervals (Klinder, ¶[0030-31], ¶[0036], ¶[0044], a more complete reconstruction of the vessel geometry is visualized based on these measurements and the differences between them).  

Claims 3-6, 10-13, 17-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Klinder, in view of Dolan, further in view of Goel et al. (US Patent Application Publication 2011/0026793), hereinafter Goel.
Regarding claims 3 and 20, Klinder does not teach that the motion model includes a centerline model with determining geometric knots. Goel teaches that for imaging of tubular internal bodily structures (Goel, ¶[0004]), a motion model may include a centerline model for the tubular structure (Goel, ¶[0034]), and for each time instance in the time interval, the instructions are further programmed to: determine a series of geometric knots along a centerline of the lumen based on the position of each sensor provided by the tracking data (Goel, ¶[0059]); and compute a spline corresponding to the free parameter for each of the geometric knots (Goel, ¶[0060]). It would have been obvious to one having ordinary skill in the art to apply Goel’s teachings to the modified Klinder invention because Klinder does not teach in such detail how to model the tubular structure, and Goel teaches the necessary details.  
Regarding claims 4 and 21, in the modified Klinder invention as modified by Goel, the motion model includes a surface model for the tubular structure, and for each time instance in the time interval, the instructions are further programmed to: loft between circular boundaries for each of the geometric knots, the circular boundaries being sized based on a diameter of the tubular structure (Goel, ¶[0065]).  
Regarding claims 5 and 22, in the modified Klinder invention as modified by Goel, the instructions are further programmed to compute a spline corresponding to a tangential free parameter that defines a cross-sectional shape of the tubular structure 
Regarding claims 6 and 23, in the modified Klinder invention as modified by Goel, Goel teaches calculating distances as part of a transform (Goel, ¶[0086], Figs. 3-4). Goel does not explicitly teach determining the diameter of the tubular structure using the distance between a pair of diametrically opposed sensors. Dolan teaches determining the diameter of the lumen using the distance between the sensor and the catheter (Dolan, Fig. 9, ¶[0073-074]). Based on the teachings of Dolan and Goel, it would have been obvious to one having ordinary skill in the art to determine the diameter of the tubular structure from at least one of image data of anatomical structure or the tracking data by computing a distance between a pair of diametrically opposed sensors that engage an interior wall of the lumen, because the diameter is one of the dimensions that is measured, and the image data is used in the determination of this diameter.  
Regarding claim 10, Dolan teaches each sensor is coupled to provide sensor signals to the tracking system in response to an interrogation field provided by the tracking system, the tracking system generating the tracking data based on the sensor signals (Dolan, Fig. 9, ¶[0073-0074]). Dolan does not explicitly teach an electromagnetic tracking system. Goel teaches an electromagnetic tracking system for mapping (Goel, ¶[0102]). It would have been obvious to one having ordinary skill in the art to use an electromagnetic tracking system because this is a well-known technology for locating a catheter in the body.  
Regarding claims 11 and 17, the modified Klinder invention does not explicitly teach correlating a motion model with a phase of a cyclical anatomical function. Goel teaches a motion mapping system wherein the temporal parameter comprises a cyclical anatomical function, and wherein the instructions are further programmed to time correlate the motion model with a phase of the anatomical function, such that the graphical representation of the motion model is gated to the anatomical function (Goel, ¶[0088]). It would have been obvious to one having ordinary skill in the art to incorporate this function into the modified Klinder invention in order to track periods of high and low amounts of motion, since these are linked to cyclical anatomical functions like respiration.  
Regarding claims 12 and 18, Goel teaches that wherein the anatomical function is at least one of a cardiac cycle or a respiratory cycle, the phase of the anatomical function being determined based on input data corresponding to the anatomical function (Goel, ¶[0088]).  
Regarding claims 13 and 24, Klinder does not explicitly teach registering image data. Goel teaches a mapping system that registers image data (Goel, ¶[0008-0009]), which represents a graphical image of the anatomical structure (Goel, ¶[0018], segmented image of the arterial lumen), with the tracking coordinate system and to overlay the registered graphical image of the anatomical structure over the graphical image of the anatomical structure to visualize the behavior of the anatomical structure relative to the graphical image thereof (Goel, ¶[0087-0088] fusion of a plurality of images with movement model, ¶[0094-0095], ¶[0063-64], surface fitting and superimposing an image over another). It would have been obvious to one having .  

Claims 7, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Klinder, in view of Dolan, further in view of Toth et al. (US Patent Application Publication 2015/0289929), hereinafter Toth.
Regarding claims 7 and 28, the modified Klinder invention teaches that sensing structures may be along the length of the catheter (Klinder, ¶[0023], ¶[0029]). Klinder does not explicitly teach that the sensor comprises a plurality of sensors distributed along the length of the guidewire from a distal end of the guidewire to an intermediate location spaced from the distal end, the tracking data representing a position of each sensor in the three-dimensional tracking coordinate system over time. The modified  Klinder invention teaches that tracking data comes form sensors (Klinder, ¶[0018]) but does not explicitly teach the placement of those sensors. Toth teaches a system that may be used for monitoring or tracking a catheter (Toth, ¶[0264]), that has a plurality of legs which hold sensors distributed along the length of a guidewire (guidewire is inside a catheter) from a distal end of the guidewire to an intermediate location spaced from the distal end (Toth, Figs. 5a, 6a, 1c, ¶[0235], probes 114 holding electrodes; electrodes may be sensors). It would have been obvious to one having ordinary skill in the art for the sensor to comprise a plurality of sensors distributed along the length of the guidewire from the distal end to an intermediate location, the tracking data representing a position of each sensor in the three-dimensional tracking coordinate system over time, 
Regarding claims 30 and 31, the modified Klinder invention teaches that sensing structures may be a set of legs on the catheter (Klinder, ¶[0023], ¶[0029]). Klinder does not explicitly teach that the at least one set of legs includes a plurality of sets of legs distributed along the length of the guidewire, at least some of the legs including sensors at their distal ends to be moveable with the wall of the anatomical structure. Toth teaches a system that may be used for monitoring or tracking a catheter (Toth, ¶[0264]), that has a plurality of sets of legs which hold sensors distributed along the length of a guidewire (guidewire is inside a catheter), at least some of the legs including sensors at their distal ends to be moveable with the wall of the anatomical structure (Toth, Figs. 5a, 6a, 1c, ¶[0235], probes 114 holding electrodes; electrodes may be sensors). It would have been obvious to one having ordinary skill in the art for the sensor to comprise a plurality of sets of sensors distributed along the length of the guidewire from the distal end to an intermediate location, the tracking data representing a position of each sensor in the three-dimensional tracking coordinate system over time, in order to accurately represent the movement of the tissue, using a substantial portion of the catheter’s length, with many sensors, in order to collect many readings at once. 

Claims 14-15 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Klinder, in view of Dolan, further in view of Kariv et al. (US Patent Application Publication 2016/0239963), hereinafter Kariv.
Regarding claims 14-15 and 25-26, Klinder teaches that the instructions are further programmed to use the motion model (Klinder, ¶[0036]) to provide deformation parameters. Klinder does not expressly teach combining it with a static model of the anatomical structure. Kariv teaches a mapping system  (Kariv, ¶[0030])  that combines motion-based deformation parameters with a static model to describe spatial changes (Kariv, ¶0032] displacement, ¶[0036-37], static 3D model displacement, ¶[0035], update static model with displacement information) and thereby generate a composite model in which the motion model provides deformation parameters to describe spatial changes for a portion of the anatomical structure during the time interval (Kariv, ¶[0032], ¶[0045-46]).  It would have been obvious to one having ordinary skill in the art to incorporate Kariv’s teachings in the modified Klinder invention in order to provide more technical details about how imaging may be used and combined with previous imaging to come up with an effective time-based multidimensional motion model of a patient’s organ. Kariv teaches that the static model comprises a parametric model stored in memory, derived from image data of the anatomical structure prior to the tracking data being generated (Kariv, ¶[0036-37], prior 3D image from patient; it must be stored in memory because it is a prior image). It would have been obvious to one having ordinary skill in the art to incorporate this image-based parametric model in order to take advantage of previously-completed calculations and not reinvent the wheel each time.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792